Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 11, 13 and 14 are allowed over the prior art of record. 
The following is an examiner’s statement of reasons for allowance:
Allowable subject matter has been identified by the Examiner.  Amended independent Claim 11 requires, in part, a pair of handling devices anchored to the helmet body and comprising a first connection member connected to the visor, to a second connection member, and to a biasing member. Further, the first connection member is removably anchored to a supporting plate. An end of the first connection member, connected to said visor, projects longitudinally from the front edge of said body during movement of said visor between said lowered positioned and said lifted position. 
While the best cited prior art “Huttenbrink,” see Non-Final Rejection mailed 8/13/2021, discloses a first connection member connected to a second connection member, to a visor, and operably to a biasing member, the references do not teach or suggest a combined configuration wherein the first connection member is removably anchored to a supporting plate and an end of the first connection member, connected to said visor, projects longitudinally from the front edge of said body during movement of said visor between said lowered positioned and said lifted position. Modification of the cited references to include among other features, the combined configuration of elements to a first connection member of the handling devices would be a hindsight reconstruction based on applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732